El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
El 26 de junio de 1970 el demandante recurrido le tomó a préstamo al demandado recurrente la suma de veintidós mil dólares, pagadera al cabo de dos años, al 10% de interés anual. Se garantizó el préstamo con hipoteca y en la escritura correspondiente se dispuso:
“Si el deudor interesara pagar la totalidad del capital de este préstamo con anterioridad al vencimiento de su término deberá abonar además al acreedor el importe de todos los intereses con-*913venidos a devengarse por el capital hasta el día de su venci-miento.”
El deudor saldó la deuda el 29 de junio de 1971 y pagó dos mil doscientos dólares adicionales en calidad de intereses a tenor con la cláusula transcrita. Aproximadamente once meses más tarde el deudor demandó al recurrente en el Tribunal de Distrito, alegando la nulidad de la cláusula relativa al cobro de intereses en caso de pago anticipado. El Tribunal de Distrito decretó que la cláusula es nula y ordenó la devolu-ción de los dos mil doscientos dólares, los que consideró inte-reses usurarios. El Tribunal Superior confirmó la sentencia. Acordamos revisar.
I
Analicemos primeramente estos hechos a la luz de nuestra legislación concerniente a la usura y a las tasas legales de intereses. Varias disposiciones rigen esta zona de nuestro derecho, entre las que se cuentan los Art. 1649 y siguientes del Código Civil, 31 L.P.R.A. see. 4591 et seq., según afectados por la Ley Núm. 36 de 18 de junio de 1969 y el reglamento adoptado a su amparo, 33 R.&R.P.R. sec. 1754-1; y la Ley Núm. 92 de 6 de mayo de 1938, incorporada a nuestro antiguo Código Penal, 33 L.P.R.A. see. 1751 et seq.
La tasa de 10% acordada era legal en 1970. 33 R.&R.P.R. sec. 1754-1. El problema consiste en determinar si la cláusula de indemnización por el pago anticipado de la deuda — y el pago que actualmente se hizo — convirtieron en usurario el préstamo. A tales efectos conviene señalar que las disposicio-nes de ley citadas, aunque parte de ellas se han incorporado a nuestro Código Civil, se fundan en el patrón general estadounidense. Lowell, A Current Analysis of the Usury Laws: A National View, 8 San Diego L. Rev. 193 (1971).
El derecho norteamericano establece con toda claridad la validez de cláusulas como la que nos ocupa. Se expresa en 14 *914Williston, On Contracts, 3a ed., 1972, sec. 1694(A), a la pág. 769:
“No constituye usura el hecho que un deudor acuerde de ante-mano que, en caso de pago del préstamo antes de su vencimiento, él deberá satisfacerle al acreedor los intereses por el plazo com-pleto del préstamo o pagarle una prima.” (Traducción nuestra.)
Al mismo efecto: 6A Corbin, On Contracts, 1962, sec. 1505, pág. 697; Lowell, supra, 209 et seq., y la jurisprudencia citada en dichos escritos.
El tratamiento español del tema de la usura es radical-mente distinto. La fuente principal es la Ley de la Represión de la Usura o Ley Azcárate de 23 de julio de 1908, la cual no fija una tasa máxima de interés, sino que deja a la discreción judicial la determinación de si un préstamo es o no usurario mediante el examen de varios factores, entre los que se cuen-tan la fijación de un interés mayor que el acostumbrado, la situación angustiosa del prestatario y el carácter de la transacción, si comercial o civil. Véanse: Vizcarro, El Préstamo Usurario, Colección Nereo, Barcelona, 1963, pág. 30 et seq.; Sentencia de 15 de diciembre de 1965 (Esp.), 223 Rev. Gen. de Leg. y Jur. 759 (1967). Existe legislación en España para fijar la tasa máxima- en préstamos civiles, pero que no ha afectado la Ley Azcárate y el modo básico nacional de enfocar el problema de la usura. Quintano Ripolles, Usura Civil y Usura Penal, 49 - Rev. de Derecho Privado 272, 274 (1965).
Dado el origen de nuestras leyes de usura y la aplicabilidad de la doctrina general estadounidense (1) a las condiciones locales del momento, resolvemos que la existencia dé una cláusula como la presenté de indemnización por pago antiéipado no torna en usurario un contrato de préstamo.
*915r — H HH
La nulidad o validez de la cláusula en cuestión debe examinarse también desde la vertiente del Art. 1080 de nuestro Código Civil, 31 L.P.R.A. see. 3063, equivalente al 1127 del Código Civil Español. El tejido de nuestro derecho se compone a veces de hilos variados, provenientes de diversos sistemas jurídicos. El problema bajo estudio es un ejemplo de ello.
Provee el Art. 1080:
“Siempre que en las obligaciones se designa un término, se presume establecido en beneficio de acreedor y .deudor, a no ser que del tenor de aquéllas o de otras circunstancias resultara haberse puesto en favor del uno o del otro.”
En el derecho español, el plazo en el préstamo a interés se entiende establecido generalmente tanto en beneficio del acree-dor como del deudor, ya que “el prestamista coloca su capital con la esperanza legítima de obtener una ganancia determi-nada de la cual se vería privado a voluntad del deudor desde el instante en que éste pudiera lícitamente devolverle lo prestado antes del término convenido.” Sentencia del 1 de marzo de 1887- (Esp.). De ahí que la doctrina usualmente establezca, aunque no es uniforme, que en el préstamo a interés el deudor no puede pagar antes de cumplirse el plazo establecido en la obligación. 19. Scaevola, Código Civil, 2a ed., 1957, pág. 805; Manresa, Comentarios al Código Civil Español, 6a ed., t. VIII, vol. 1, pág. 449; Puig Brutau, Fundamentos de Derecho Civil, 1959, t. I, vol. II, pág. 145. Diez-Picazo, El Pago Anticipado, 28-Revista de Derecho Mercantil, págs. 37, 47, 89-91 (1959).
La jurisprudencia y los tratadistas españoles, sin embargo, no comentan usualmente el problema de la legalidad de exigir de antemano determinada prima a cambio de permitir el pago por anticipado del capital. Véanse: Alvarez Puza, Extinción de las Obligaciones: El Pago (Arts. 1156 a 1171), Colección Nereo, Barcelona, 1962; Beltrán de Heredia, Cumplimiento de las Obligaciones, Ed. Rev. de Derecho Privado, Madrid, *9161956; Diez Picazo, supra; Puig Peña, no obstante, asume la posición de que el deudor debe tener derecho a pagar si le abona al acreedor todos los quebrantos que puedan deducirse de su deseo de pago anticipado. Puig Peña, Compendio de Derecho Civil Español, 1966, t. Ill, vol. 2, pág. 795. Esta preocupación que evidencia el criterio de Puig Peña, a la que aludiremos dentro de breve, está hallando eco en algunos sec-tores del Derecho Civil, del Derecho Norteamericano y del Derecho Puertorriqueño, aunque existe gran diversidad de enfoques.
En Quebec, del otro lado, cuyas disposiciones legales sobre este asunto derivan del Código Napoleón, se ha resuelto por jurisprudencia que la exigencia de una prima por el pago anticipado de un préstamo a interés es enteramente válida, así como que el asunto no se rige por la legislación relativa a las tasas máximas de interés. Faribault, Traité de Droit Civil de Quebec, 1952, vol. 13, pág. 207. Compárese: Mazeaud et Mazeaud, Lecons de Droit Civil, Paris, 1956, vol. 12, sec. 916.
En algunas jurisdicciones de Derecho Civil — y aquí comen-zamos a mencionar algunos desarrollos análogos a los que aparentemente inspiran la opinión de Puig Peña — se ha legis-lado expresamente para alterar esta regla. Despunta cierta tendencia en distintos países a ofrecerle mayor protección al deudor. En Bélgica, por ejemplo, es lícita la estipulación de una indemnización por reempleo del capital en caso de pago anticipado, pero el Art. 1907 bis del Código Civil prohíbe que la prima exceda a una cantidad equivalente a seis meses de intereses, calculados a base de la suma total prestada. De Page, Droit Civil Beige, t. 5, Bruxelles, 1952, pág. 170.
En Estados Unidos se ha aprobado gran diversidad de leyes y reglamentos sobre este asunto. El reglamento del Banco Federal de Préstamos sobre la Vivienda limita también a seis meses la indemnización por pago anticipado y exige pacto previo para tener derecho a cobrar prima alguna. Federal Home Loan Bank Board Regulations, 12 C.F.R. sec. 546.6-*91712 (b) (1971). En el caso de ciertos otros préstamos acreedores a la garantía gubernamental, como los contraídos por vetera-nos bajo la legislación al efecto, no puede cobrarse indemniza-ción alguna por el pago adelantado. 38 C.F.R. sec. 36.4310 (1971). En otros casos se provee una tabla de primas redu-cidas, como sucede con los préstamos de la F.H.A. 24 C.F.R. sec. 207.253(a) (1971). Para un estudio de la interesante situación en California y citas sobre la legislación en ciertos estados, revísese: Bonanno, J. F., Due on Sale and Prepayment Clauses in Real Estate Financing in California in Times of Fluctuating Interest Rates — Legal Issues and Alternatives, 6 Univ. of San Francisco L. Rev. 267 (1972).
La cuestión ha preocupado también a nuestra Asamblea Legislativa. En la Ley de Préstamos Personales Pequeños de 28 de junio de 1965 se dispuso, 10 L.P.R.A. see. 954(2) (d), que en caso de pago por anticipado total se deberá reembolsar al deudor “la porción del cargo correspondiente a los plazos no vencidos.”
No es descartable que este Tribunal se convenza en ocasión apropiada, en que el expediente contenga datos económicos adecuados sobre el efecto de la decisión que se adopte, de la posibilidad de considerar la cláusula que nos ocupa como una cláusula penal, a pesar de las aparentes dificultades que presenta el Art. 1108 de nuestro Código Civil, y que aplique a estos casos el principio de la moderación de la pena. Rochester Capital Leasing Corp. v. Williams International Ltd., opinión del 23 de diciembre de 1974, Ref. Col. Abog. 1974-166. Una variante de esta solución se ha recomendado para Estados Unidos. Comment, Secured Real Estate Loan Prepayment and the Prepayment Penalty, 51 Calif. L. Rev. 923 (1963).
El problema bajo estudio abarca, no obstante, situaciones muy variadas, a la par que exige soluciones claramente anticipables que propicien en lo posible la estabilidad en este género de transacciones. Estimamos que la tendencia clara en otras jurisdicciones es definitivamente hacia ofrecer mayor *918protección a los deudores, especialmente en tiempos de gran-des fluctuaciones en la tasa de interés. Simpatizamos con dicha tendencia, pero la solución del problema se adapta más, en ausencia de un récord adecuado ante nos, a la flexibilidad ■que provee el proceso legislativo. Entre las dificultades que presenta intentar lograr por la vía adjudicativa el debido equilibrio de intereses en un campo tan delicado como éste se encuentra el problema de la retroactividad. ¿Puede o debe hacerse retroactiva una decisión en un caso como el presente? ¿Bajo qué principio de ley puede declararse una retroactividad limitada en la presente situación de hechos, especialmente cuando se trata, como se trata aquí de un problema novel de este foro?
A la luz de estas consideraciones, estimamos que el procesó legislativo debe tener la oportunidad preferente de investigar y resolver este orden de problemas. Resolvemos, por tanto, que en las circunstancias presentes y a la luz de los hechos concretos que esta causa encierra tampoco existe base en nuestro Código Civil para declarar nula en este caso la cláusula de indemnización por pago anticipado de la deuda.

Se revocará la sentencia del tribunal de instancia.

El Juez Asociado, Señor Martín, concurre en el resultado. Los Jueces Asociados, Señores Díaz Cruz y Negrón García, disienten en opiniones separadas.
—O—

En la segunda parte de esta opinión discutimos, desde otro punto de vista,, desarrollos recientes en Estados-Unidos en este campo.